Exhibit 10.48

 

WAIVER AND AMENDMENT AGREEMENT

 

THIS WAIVER AND AMENDMENT AGREEMENT (this “Waiver and Amendment”) is entered
into this 4th day of May, 2004 by and among ACCLAIM ENTERTAINMENT, INC. (“AEI”),
ACCLAIM DISTRIBUTION INC. (“ADI”), LJN TOYS, LTD. (“LJN”), ACCLAIM ENTERTAINMENT
CANADA, LTD. (“Canada”) and ARENA ENTERTAINMENT INC. (“Arena”; together with
AEI, ADI, LJN and Canada, individually, a “Borrower” and collectively, the
“Borrowers”), OYSTER BAY WAREHOUSE CORP. (“Warehouse”), ACCLAIM CORPORATE CENTER
1, INC. (“Corporate”), IGUANA ENTERTAINMENT, INC. (“Iguana”), ACCLAIM
ENTERTAINMENT, LTD. (“Acclaim Limited”), ACCLAIM JAPAN, LTD. (“Acclaim Japan”),
ACCLAIM ENTERTAINMENT, G.m.b.H. (“Acclaim Germany”), ACCLAIM ENTERTAINMENT, S.A.
(“Acclaim France”) and ANNODEUS INC. (“Annodeus”; and together with Warehouse,
Corporate, Iguana, Acclaim Limited, Acclaim Japan, Acclaim Germany, and Acclaim
France, each individually, a “Corporate Guarantor” and collectively, the
“Corporate Guarantors”), and GMAC COMMERCIAL FINANCE LLC, as successor by merger
to GMAC COMMERCIAL CREDIT LLC, formerly known as BNY Factoring LLC, and
successor by merger to BNY Financial Corporation (“Lender”).

 

 

BACKGROUND

 

Reference is made to the Revolving Credit and Security Agreement, dated as of
January 1, 1993, by and among Borrowers and Lender, as amended and restated on
February 28, 1995 (as so amended and as the same may now exist or may hereafter
be amended, restated, renewed, replaced, extended, substituted, supplemented or
otherwise modified, the “Credit Agreement”); the Restated and Amended Factoring
Agreement bearing the effective date as of February 1, 1995 (the “AEI Factoring
Agreement”) by and between AEI and Lender; the Restated and Amended Factoring
Agreement bearing the effective date as of January 1, 1995 (the “ADI Factoring
Agreement”) by and between ADI and Lender; the Restated and Amended Factoring
Agreement bearing the effective date of January 1, 1995 (the “LJN Factoring
Agreement”) by and between LJN and Lender; the Restated and Amended Factoring
Agreement bearing the effective date of January 1, 1995 (the “Canada Factoring
Agreement”) by and between Canada and Lender; and the Restated and Amended
Factoring Agreement bearing the effective date as of January 1, 1995 by and
between Arena and Lender (the “Arena Factoring Agreement”; and together with the
AEI Factoring Agreement, the ADI Factoring Agreement, the LJN Factoring
Agreement and the Canada Factoring Agreement, as the same may now exist or may
hereafter be amended, restated, renewed, replaced, extended, substituted,
supplemented or otherwise modified, collectively, the “Factoring Agreements”);
and to all of the notes, instruments, guarantees, agreements and other documents
executed and/or delivered in connection with the Credit Agreement and the
Factoring Agreements (all of the foregoing, as the same now exist, or may
hereafter be amended, restated, renewed, extended, supplemented, substituted,
replaced or otherwise modified, collectively, the “Other Documents”; and
together with the Credit Agreement and the Factoring Agreements, collectively,
the “Loan Documents”).

 



--------------------------------------------------------------------------------

Borrowers have advised Lender that (i) Tangible Net Worth was less than the
minimum Tangible Net Worth permitted for the quarter ended March 31, 2004 under
Section 6.4 (Tangible Net Worth) of the Credit Agreement; (ii) Working Capital
was less than the minimum Working Capital permitted for the quarter ended March
31, 2004 under Section 6.5 (Working Capital) of the Credit Agreement; (iii)
Ratio of Total Indebtedness to Tangible Net Worth was greater than the maximum
Ratio of Total Indebtedness to Tangible Net Worth permitted for the quarter
ended March 31, 2004 under Section 6.7 (Ratio of Total Indebtedness to Tangible
Net Worth) of the Credit Agreement; (iv) Fixed Charge Ratio was less than the
minimum Fixed Charge Ratio permitted for the quarter ended March 31, 2004 under
Section 6.8 (Fixed Charge Ratio) of the Credit Agreement; (v) Fixed Charge Ratio
for the trailing twelve months was less than the minimum Fixed Charge Ratio for
the trailing twelve months permitted for the quarter ended March 31, 2004 under
Section 6.8 (Fixed Charge Ratio trailing twelve months) of the Credit Agreement;
and (vi) Net Income was less than the minimum permitted for the quarter ended
March 31, 2004 under Section 6.9 (Maximum Losses) of the Credit Agreement. As a
result of such noncompliance, Events of Default have occurred and are continuing
under subsection (c) of Article IX (Events of Default) of the Credit Agreement
(collectively, the “Existing Defaults”). As a result of the occurrence and
continuance of the Existing Defaults, Lender may exercise its rights and
remedies under the Loan Documents and applicable law.

 

Borrowers have requested that Lender provide certain Overformula Amounts to
Borrowers to fund Borrowers’ operations. Borrowers have acknowledged that the
credit facilities provided under the Loan Documents are discretionary and Lender
has no obligation to make any Advances, including any Overformula Amounts.
Borrowers have advised Lender that shareholders who have in the past provided
credit support to the Borrowers in the form of cash collateral deposits with
Lender have refused to provide similar credit support to Borrowers as of the
date hereof. Lender has advised Borrowers that, in accordance with Lender’s
discretionary rights under the Loan Documents, Lender will not provide all the
Overformula Amounts requested by Borrowers.

 

Borrowers have requested that Lender amend certain provisions of the Loan
Documents and waive the Existing Defaults. Borrowers have advised Lender that
Borrowers are seeking to obtain alternate financing to satisfy and pay all of
the Obligations to Lender in full. Borrowers have also requested that Lender
make certain limited Advances, including certain Overformula Amounts, for a
limited period of time while Borrowers seek the alternate financing needed to
pay and satisfy all of the Obligations to Lender in full. Subject to the terms
and conditions set forth herein, Lender has agreed to make such amendments,
grant such waivers, and to make, in Lender’s sole and absolute discretion,
limited Advances, including Overformula Amounts, for a limited period of time.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1. Definitions. Capitalized terms used in this Waiver and Amendment and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

2. Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

 

(a) Section 1.2 of the Credit Agreement is hereby amended by adding the
following defined term in its appropriate alphabetical order:

 

““Waiver and Amendment” shall mean that certain Waiver and Amendment Agreement
dated May 4, 2004 among Borrowers, Corporate Guarantors and Lender.”

 

(b) The definition of “Maximum Loan Amount” as set forth in Section 1.2 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

““Maximum Loan Amount” shall mean an amount equal to $22,000,000.”

 

(c) The definition of “Term” as set forth in Section 1.2 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

 

““Term” shall mean January 1, 1993 through and including June 20, 2004 as the
same may be extended, reduced or terminated in accordance with the provisions of
Section 12.1 hereof.”

 

(d) Effective as of the date hereof, the second (2nd) sentence of Section 2.1(a)
of the Credit Agreement is amended and restated in its entirety to read as
follows:

 

“The “Formula Amount” shall mean the sum of the following amounts at any time
and from time to time:

 

(1) up to sixty percent (60%) of Eligible Accounts, other than Eligible Accounts
arising from the sale of personal computer CD-ROM software; plus

 

(2) up to zero percent (0%) of Eligible Accounts arising from the sale of
personal computer CD-ROM software; provided, however, that the maximum amount of
all outstanding Advances against such Eligible Accounts shall not exceed Five
Million ($5,000,000) Dollars in the aggregate at any one time; plus

 

(3) up to fifty percent (50%) of the Value of the Eligible Inventory; provided,
however, that the maximum amount of all outstanding Advances against Eligible
Inventory shall not exceed One Million Five Hundred Thousand ($1,500,000)
Dollars in the aggregate at any one time; plus

 

(4) up to fifty percent (50%) of the first cost of goods to be imported under
Letters of Credit which remain outstanding; plus

 

3



--------------------------------------------------------------------------------

(6) the Participant Availability; less

 

(7) in each case, such reserves, established by Lender, in Lender’s sole
discretion (“Reserves”).”

 

3. Amendment to the Factoring Agreements. The Factoring Agreements are hereby
amended as follows:

 

(a) Effective as of the date hereof, Paragraph 9(a) of each of the Factoring
Agreements is hereby amended and restated in its entirety to read as follows:

 

“(a) This agreement shall remain in full force and effect until June 20, 2004.
Should any Event of Default (under and as defined in the Credit Agreement)
occur, or should any event of default hereunder occur, or should the Credit
Agreement be terminated for any reason, or should the Term (as defined in the
Credit Agreement) expire, then in any of such events, we may terminate this
agreement at any time and without notice, provided, however, that such
termination shall be automatic upon the expiration of this Agreement or the
Credit Agreement.”

 

4. Waiver.

 

(a) Borrowers acknowledge, confirm and agree that the Existing Defaults have
occurred and are continuing under the Loan Documents, and that, as a result of
the occurrence of such Existing Defaults, Lender may exercise its rights and
remedies under the Loan Documents and applicable law.

 

(b) Borrower has requested that Lender waive the Existing Defaults. Lender
hereby agrees to waive the Existing Defaults as of the date of this Waiver and
Amendment subject to the terms and conditions of this Waiver and Amendment;
provided, however, that, Lender, hereby reserves all rights and remedies granted
to the Lender under the Credit Agreement and the other Loan Documents,
applicable law or otherwise, and nothing contained herein shall be construed to
limit, impair or otherwise affect the right of the Lender to declare a default
or an Event of Default with respect to any default or Event of Default in
existence but not disclosed to Lender as of the date hereof or with respect to
any future non-compliance with any other covenant, term or provision of this
Waiver and Amendment, the Credit Agreement or any other Loan Document now or
hereafter executed and delivered in connection therewith.

 

(c) Within thirty (30) days of the date hereof, Borrowers shall provide Lender
with a signed proposal letter from a financial institution of national standing
and reputation, providing for, among other things, (i) the refinancing of the
Obligations to Lender under the Loan Documents in an amount not less than the
Maximum Loan Amount, and (ii) a closing of the proposed refinancing and payment
in full of the aggregate amount of all Obligations outstanding to take place no
later than June 20, 2004. The proposal letter shall be in form and substance
satisfactory to Lender in all respects, in Lender’s sole and absolute
discretion. Borrowers’ failure to timely provide such proposal letter shall
constitute an Event of Default hereunder and under the Loan Documents.

 

4



--------------------------------------------------------------------------------

(d) The Borrowers have prepared and submitted to Lender a “Domestic Forecast”,
annexed hereto as Exhibit A, reflecting the Borrowers’ projected weekly cash
flow for the first quarter of Borrowers’ 2005 fiscal year. Borrowers hereby
acknowledge, confirm and agree that the Borrowers will, on the Monday of each
week for the immediately prior week, submit to Lender Borrowers’ actual cash
flow results for such prior week in the same format as the “Domestic Forecast”.
If, for any such week, the actual weekly cash flow results for the line items
identified as Ending Account Balance, GMAC Availability, Gross Total Collateral,
Total Investment, Ending Balances—Net A/R Outstanding, Net Eligible A/R
Outstanding, GMAC Drawdowns, Total Disbursements and Remaining Operating Cash,
negatively deviate from the projections for such week set forth on Exhibit A by
more than ten percent (10%), then such deviation shall constitute an Event of
Default under the Loan Documents.

 

(e) Borrowers shall provide access to the Glen Cove Property to appraisers
retained by Lender and cooperate with such appraisers in connection with the
appraisal of the Glen Cove Property. All costs, fees and expenses incurred by
Lender in connection with the appraisal shall be borne by Borrowers and charged
to the Obligations by Lender. Borrowers’ failure to comply with this covenant
shall constitute an Event of Default under the Loan Documents.

 

(f) Within five (5) days from the date hereof, Borrowers shall deliver to Lender
an organizational chart identifying each of the Borrowers, the Corporate
Guarantors and their respective domestic and foreign affiliates and
subsidiaries, in form and content satisfactory to Lender. Borrowers’ failure to
comply with this covenant shall constitute an Event of Default under the Loan
Documents.

 

(g) Concurrently with the execution of the Waiver and Amendment, Borrowers and
Corporate Guarantors shall execute and deliver to Lender resolutions, in form
and content satisfactory to Lender, authorizing such parties to enter into this
Waiver and Amendment.

 

(h) Without limiting in any way Lender’s discretionary rights under the Loan
Documents, including Lender’s right to withhold or limit Advances, Lender may,
in its sole and absolute discretion, make Overformula Amounts available to
Borrowers up to $3,000,000 and Borrowers acknowledge, confirm and agree that at
no time shall the aggregate Overformula Amount outstanding exceed $3,000,000.
If, for any reason whatsoever, the aggregate Overformula Amount exceeds
$3,000,000 at any time, the same shall constitute an Event of Default under the
Loan Documents.

 

(i) Lender, Borrowers and Corporate Guarantors acknowledge, confirm and agree
that, notwithstanding anything to the contrary set forth in the Loan Documents,
the Term shall not be extended or renewed beyond June 20, 2004.

 

(j) Borrowers shall pay a waiver fee of $50,000 (the “Waiver Fee”) upon
execution of this Agreement which Waiver Fee shall constitute an Obligation and
Lender is hereby authorized to charge the Waiver Fee against the Obligations.
The Waiver Fee shall be fully earned as of the date hereof and shall not be
subject to refund, rebate or proration for any reason whatsoever.

 

5



--------------------------------------------------------------------------------

5. Borrowers’ Acknowledgement and Reaffirmation.

 

(a) Each of the Borrowers hereby acknowledges, confirms and agrees that as of
May 3, 2004, the Borrowers, jointly and severally, owe Lender Obligations in the
aggregate principal amount of not less than $21,231,772.20, plus accrued and
unpaid interest, and plus all costs, fees, commissions, expenses and other sums
and charges due and owing to the Lender under the Credit Agreement and the other
Loan Documents, including, without limitation, all costs and expenses (including
attorneys’ fees and expenses) incurred by the Lender (all of the foregoing is
collectively referred to as the “Existing Debt”). Each of the Borrowers hereby
acknowledges, confirms and agrees that as of the date hereof, the Existing Debt
is due and owing by the Borrowers jointly and severally to the Lender without
offset, defense or counterclaim of any kind, nature or description whatsoever.

 

(b) Borrowers hereby ratify and confirm the Credit Agreement, the Factoring
Agreements and the Other Documents as being valid and binding obligations of the
Borrowers, enforceable against Borrowers in accordance with all of their
respective terms as modified hereby. Borrowers hereby confirm that there are no
defenses to the performance of any of their obligations under the Credit
Agreement, the Factoring Agreements or any Other Document. Borrowers hereby
ratify and confirm Borrowers’ grant to Lender of the first priority perfected
liens upon and security interests in their properties and assets heretofore
mortgaged, pledged, granted or assigned to Lender under the Credit Agreement,
the Factoring Agreements and the Other Documents, and acknowledge and confirm
that such first priority perfected liens and security interests secure and shall
continue to secure the Obligations of Borrowers to Lender, subject only to such
prior security interests as are expressly permitted under the Loan Documents.

 

6. Guarantor’s Acknowledgement and Reaffirmation. By their execution of this
Waiver and Amendment, Corporate Guarantors hereby ratify and confirm each of the
Other Documents to which each Corporate Guarantor is a party as being its valid
and binding obligations, enforceable against such Corporate Guarantor in
accordance with all of their respective terms as modified hereby. Each Corporate
Guarantor hereby confirms that there are no defenses to the performance of any
of its obligations under any Other Document and expressly acknowledges to Lender
that it has no currently existing defense, offset, or counterclaim with respect
to any of the Existing Debt. Each Corporate Guarantor hereby ratifies and
confirms its grant to Lender of the first priority perfected liens upon and
security interests in its properties and assets heretofore mortgaged, pledged,
granted or assigned to Lender under the Other Documents, and acknowledges and
confirms that such first priority perfected liens and security interests secure
and shall continue to secure the obligations of such Corporate Guarantor to
Lender, subject only to such prior security interests as are expressly permitted
under the Other Documents.

 

6



--------------------------------------------------------------------------------

7. Release. In consideration of the agreements made by Lender in this Waiver and
Amendment and the performance thereof and other good and valuable consideration,
each of the Borrowers and Corporate Guarantors (collectively, the “Releasors”)
forever releases and discharges Lender, its affiliates, members, officers,
directors, consultants, agents, attorneys, representatives and employees, and
their respective successors and assigns (collectively, the “Released Parties”)
from any and all actions, causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, controversies, variances,
trespasses, damages, judgments, extent, executions, claims and demands
whatsoever, in law, admiralty or equity, without defense, offset or
counterclaim, which any Releasor, directly or indirectly, ever had or now or
can, shall or may, have against any of the Released Parties for, upon, or by
reason of any matter, cause or thing arising under or relating to the Credit
Agreement, the Factoring Agreements or any Other Document and the transactions
contemplated therein. In addition to the foregoing, each Releasor agrees to
forever refrain and forbear from commencing, assisting, instituting, prosecuting
or encouraging others to institute or prosecute any litigation, action,
arbitration, administrative or other proceeding of any kind against any of the
Released Parties directly or indirectly arising out of, resulting from or
relating in any way to the subject matter of or the fact and course of conduct
underlying the releases granted herein.

 

8. Miscellaneous.

 

(a) This Waiver and Amendment shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors and assigns.

 

(b) This Waiver and Amendment may be executed in any number of counterparts, all
of which counterparts when taken together shall constitute one and the same
agreement.

 

(c) Borrowers absolutely and unconditionally agree to pay to Lender, on demand
by Lender at any time and as often as the occasion therefor may require, (i) all
fees and disbursements of any counsel to Lender in connection with the
preparation, negotiation, execution or delivery of this Waiver and Amendment and
any other agreements, instruments, or documents prepared or delivered in
connection with the transactions contemplated hereby, (ii) all fees and expenses
which shall at any time be incurred or sustained by Lender or any of its
directors, officers, employees or agents as a consequence of or in any way in
connection with the preparation, negotiation, execution or delivery of this
Waiver and Amendment and any agreement prepared, negotiated, executed or
delivered in connection with the transactions contemplated hereunder or
thereunder, and (iii) any other costs, fees and expenses incurred by Lender in
connection with enforcing its rights hereunder or thereunder, including without
limitation, costs, fees and expenses incurred by Lender in connection with the
appraisal of the Glen Cove Property.

 

(d) This Waiver and Amendment and the rights and obligations hereunder of each
of the parties hereto shall be governed by and interpreted and determined in
accordance with the laws of the State of New York, without giving effect to
conflicts of laws principles.

 

(e) Except as specifically set forth herein, no other changes or modifications
to the Loan Documents are intended or implied and, in all other respects, the
Loan Documents shall continue to remain in full force and effect in accordance
with their respective terms as of

 

7



--------------------------------------------------------------------------------

the date hereof. Except as specifically set forth herein, nothing contained
herein shall evidence a waiver or amendment by the Lender of any other provision
of the Loan Documents nor shall anything contained herein be construed as a
consent by the Lender to any transaction other than those specifically consented
to herein.

 

(f) TO THE EXTENT LEGALLY PERMISSIBLE, BORROWERS, CORPORATE GUARANTORS AND
LENDER WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION RELATING TO
TRANSACTIONS UNDER THIS LETTER AGREEMENT AND THE LOAN DOCUMENTS, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

 

ACCLAIM ENTERTAINMENT, INC.

ACCLAIM DISTRIBUTION INC.

LJN TOYS, LTD.

ARENA ENTERTAINMENT INC.

ACCLAIM ENTERTAINMENT CANADA, LTD.

By:

 

/s/ Gerard F. Agoglia

   

--------------------------------------------------------------------------------

Name:

 

/s/ Gerard F. Agoglia

   

--------------------------------------------------------------------------------

Title:

 

Chief Financial Officer

   

--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC

By:

 

/s/ Patrick Duffy

   

--------------------------------------------------------------------------------

Name:

 

/s/ Patrick Duffy

   

--------------------------------------------------------------------------------

Title:

 

Senior Vice President

   

--------------------------------------------------------------------------------

 

Consented and Agreed to:

 

OYSTER BAY WAREHOUSE CORP.

ACCLAIM CORPORATE CENTER 1, INC.

IGUANA ENTERTAINMENT, INC.

ACCLAIM ENTERTAINMENT, LTD.

ACCLAIM JAPAN, LTD.

ACCLAIM ENTERTAINMENT, G.m.b.H.

ACCLAIM ENTERTAINMENT, S.A.

ANNODEUS, INC.

 

 

By:

 

/s/ Gerard F. Agoglia

   

--------------------------------------------------------------------------------

Name:

 

/s/ Gerard F. Agoglia

   

--------------------------------------------------------------------------------

Title:

 

Chief Financial Officer

   

--------------------------------------------------------------------------------

 

8



--------------------------------------------------------------------------------

EXHIBIT A

TO

WAIVER AND AMENDMENT AGREEMENT

 

Form of “Domestic Forecast”

 

[SEE ATTACHED]

 

9